DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn et al. (U.S. 2015/0127604 hereinafter Gunn).
As Claim 1, Gunn teaches a computer-implemented method comprising: 
receiving an image of a grave captured by a mobile electronic device, the image including at least a portion of a grave marker (Gunn (¶0038 line 4-6), user captures image of a historical object, a headstone.); 
extracting, via a text-recognition module, information from the image comprising a name of a person (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506) and at least one date captured in the portion of the grave marker (Gunn (¶0041 line 5-8, ¶0022 line 5-10), description 504 is compared with one or more entries of family history data. Family history records includes birth and death dates); and 
accessing a database of grave profiles and determining a presence of the extracted name (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506) within the database in association with the at least one date captured from the portion of the grave marker (Gunn (¶0041 line 5-8, ¶0022 line 5-10), description 504 is compared with one or more entries of family history data. Family history records includes birth and death dates).  

	As Claim 7, Gunn teaches further comprising: 
determining the extracted name is associated with an existing grave profile in the database of grave profiles (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506); 
determining a location of the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image); and 
adding the determined location of the mobile electronic device to the existing grave profile (Gunn (¶0035 line 10-12), location data is stored to the existing/new family history record).  

As Claim 9, Gunn teaches a hardware storage device having stored thereon computer readable media comprising instructions (Gunn (¶0049 line 2), system memory) that, when executed by one or more processors, cause the one or more processors (Gunn (¶0049 line 2), central processor) to perform at least the following:
The rest of the Claim is rejected for the same reason(s) as Claim 1.

As Claim 16, Gunn teaches a system comprising: one or more processors (Gunn (¶0049 line 2), central processor); a text-recognition module (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), description is extracted from the text of the headstone); and one or more computer readable storage media (Gunn (¶0049 line 2), system memory) comprising instructions that, when executed by the one or more processors, configure the system to perform at least the following:
The rest of the Claim is rejected for the same reason(s) as Claim 1.

As Claim 19, Claim 19 is rejected for the same reasons as Claim 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 8, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Cohen et al. (U.S. 2006/0271450 hereinafter Cohen).
As Claim 2, besides Claim 1, Gunn teaches further comprising: 
creating a new grave profile for the extracted name, wherein the grave profile did not previously exist within the database (Gunn (¶0036 line 21-22), a newly created record is added if there are no matched); 
Gunn may not explicitly disclose while Cohen teaches:
automatically populating one or more text fields of the new grave profile with the extracted name and the at least one date (Cohen (¶0071 line 5-9, fig. 5), data entry fields are pre-populated with data extracted from the image); and 
causing an edit field to be displayed at the mobile electronic device for facilitating text editing of the automatically populated one or more text fields (Cohen (¶0071 line 5-9, fig. 5), entries failing data validation test are highlighted for the human operator).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn instead be a pre-fill module taught by Cohen, with a reasonable expectation of success. The motivation would be to provide an easy and convenient method to data entry by “using an automated scanning application which can be programmed to learn the location of relevant data on the notice and use the optical character recognition (“OCR”) techniques to automate the data entry” (Cohen (¶0066)).
	
	As Claim 3, besides Claim 2, Gunn in view of Cohen teaches further comprising: 
receiving a location of the grave from the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image); and 
adding the location to the new grave profile (Gunn (¶0035 line 10-12), location data is stored to the new family history record).  

As Claim 8, besides Claim 1, Gunn teaches further comprising: 
determining the extracted name is associated with an existing grave profile in the database of grave profiles (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506); and 
Gunn may not explicitly disclose while Cohen teaches:
causing the existing grave profile and an edit field to be displayed at the mobile electronic device for facilitating text editing of one or more text fields of the existing grave profile (Cohen (¶0071 line 5-9, fig. 5), entries failing data validation test are highlighted for the human operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn instead be a pre-fill module taught by Cohen, with a reasonable expectation of success. The motivation would be to provide an easy and convenient method to data entry by “using an automated scanning application which can be programmed to learn the location of relevant data on the notice and use the optical character recognition (“OCR”) techniques to automate the data entry” (Cohen (¶0066)).

As Claim 10, Claim 10 is rejected for the same reasons as Claim 2.
As Claim 11, Claim 11 is rejected for the same reasons as Claim 3.
As Claim 20, Claim 20 is rejected for the same reasons as Claim 8.

Claim(s) 4-5, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Cohen in further view of Gardiner (U.S. 20040148282 hereinafter Gardiner).
As Claim 4, besides Claim 3, Gunn in view of Cohen teaches wherein the location is determined by a GPS module of the mobile electronic device or received through an interface displayed on the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image);
Gunn and Cohen may not explicitly disclose while Gardiner teaches:
wherein the received location is configured as a movable graphical element to be overlaid onto a map of a cemetery where the grave is located (Gardiner (¶0077 line 7-11), digital map of the cemetery displays videos of headstones arranged in the same relative location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn in view of Cohen instead be a video image taught by Gardiner, with a reasonable expectation of success. The motivation would be to “facilitates the persons searching for genealogical information to potentially discover additional ancestor buried near an individual” (Gardiner (¶0008 line 4-6)).

As Claim 5, besides Claim 4, Gunn in view of Cohen in further view of Gardiner teaches further comprising: 
determining the extracted name is associated with an existing grave profile in the database of grave profiles (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506); and 
determining a location of the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image).  

As Claim 12, Claim 12 is rejected for the same reasons as Claim 4.
As Claim 13, Claim 13 is rejected for the same reasons as Claim 5.

As Claim 17, besides Claim 16, Gunn teaches further configured to perform at least the following: 
create a new grave profile for the extracted name, wherein the new grave profile did not previously exist within the database database (Gunn (¶0036 line 21-22), a newly created record is added if there are no matched);
receive a location of the grave from the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image); and 
add the location to the new grave profile; wherein the location is determined by a GPS module of the mobile electronic device or received through an interface displayed on the mobile electronic device (Gunn (¶0035 line 10-12), location data is stored to the new family history record); and 
Gunn may not explicitly disclose while Cohen teaches:
automatically populate one or more text fields of the new grave profile with the extracted name and the at least one date (Cohen (¶0071 line 5-9, fig. 5), data entry fields are pre-populated with data extracted from the image); 
cause an edit field to be displayed at the mobile electronic device for facilitating text editing of the automatically populated one or more text fields (Cohen (¶0071 line 5-9, fig. 5), entries failing data validation test are highlighted for the human operator); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn instead be a pre-fill module taught by Cohen, with a reasonable expectation of success. The motivation would be to provide an easy and convenient method to data entry by “using an automated scanning application which can be programmed to learn the location of relevant data on the notice and use the optical character recognition (“OCR”) techniques to automate the data entry” (Cohen (¶0066)).
Gunn in view of Cohen may not explicitly disclose while Gardiner teaches:
wherein the received location is configured as a movable graphical element to be overlaid onto a map of a cemetery where the grave is located (Gardiner (¶0077 line 7-11), digital map of the cemetery displays videos of headstones arranged in the same relative location).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn in view of Cohen instead be a video image taught by Gardiner, with a reasonable expectation of success. The motivation would be to “facilitates the persons searching for genealogical information to potentially discover additional ancestor buried near an individual” (Gardiner (¶0008 line 4-6)).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn in view of Gardiner (U.S. 20040148282 hereinafter Gardiner).
As Claim 18, besides Claim 16, Gunn teaches further configured to perform at least the following: 
determine the extracted name is associated with an existing grave profile in the database of grave profiles (Gunn (¶0040 line 5 and 8-12, fig. 5 item 504, 506, ¶0041 line 4-8 and 11-15), described feature 504 include information relating to the headstone. Description is extracted from the text of the headstone. Description 504 is compared with one or more entries of family history data. Family history data includes name data 506);, 
determine a location of the mobile electronic device (Gunn (¶0035 line 3-4), mobile device determine GPS coordinate associated with captured image); 
Gunn may not explicitly disclose while Gardiner teaches:
determine a distance threshold around the determined location (Gardiner (¶0070 line 5-11, ¶0074 line 11-13), system uses location to narrow down the search within the geographical location); 
cause one or more cemeteries within the determined distance threshold to be displayed at the mobile electronic device (Gardiner (¶0070 line 5-11, ¶0074 line 11-13), system uses location to narrow down the search within the geographical location. Website displays a list of cemeteries within the location); and 
identify one or more graves associated with the ancestor name within the one or more cemeteries (Gardiner (¶0051 line 6-8), GUI displays names contained in the database of the particular cemetery).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify headstone image of Gunn instead be a video image taught by Gardiner, with a reasonable expectation of success. The motivation would be to “facilitates the persons searching for genealogical information to potentially discover additional ancestor buried near an individual” (Gardiner (¶0008 line 4-6)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gunn et al. (U.S. 20130259387 hereinafter Gunn) teaches to user OCR on a headstone image to extract name.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2143